

116 HR 4199 IH: Safer Communities Act of 2019
U.S. House of Representatives
2019-08-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4199IN THE HOUSE OF REPRESENTATIVESAugust 20, 2019Mr. Thompson of California (for himself and Mr. Perlmutter) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo protect individuals by strengthening the Nation’s mental health infrastructure, improving the
			 understanding of violence, strengthening firearm prohibitions and
			 protections for at-risk individuals, and improving and expanding the
			 reporting of mental health records to the National Instant Criminal
			 Background Check System.
	
 1.Short titleThis Act may be cited as the Safer Communities Act of 2019. 2.Table of contentsThe table of contents of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Statement of purpose.
				Title I—Strengthening and improving intervention efforts
				Sec. 101. Mental health crisis assessment, prevention, and education grant program.
				Sec. 102. School-based mental health programs.
				Sec. 103. High utilizers.
				Title II—Improving research on violence
				Sec. 201. Research with respect to violence.
				Title III—Understanding the epidemic of gun violence
				Sec. 301. National violent death reporting system.
				Sec. 302. Reaffirming Centers for Disease Control and Prevention’s authority.
				Sec. 303. Protecting confidential doctor-patient relationship.
				Title IV—Ensuring safe communities
				Sec. 401. Ban on firearm possession by person committed involuntarily to mental institution on an
			 outpatient basis.
				Sec. 402. Grant program regarding firearms.
				Sec. 403. Notification of State and local law enforcement authorities of attempt to purchase
			 firearm by ineligible person.
				Title V—Restoration
				Sec. 501. Federal agency relief program.
				Sec. 502. State relief programs.
				Sec. 503. Ineligibility due to disqualifying mental status.
				Title VI—Submission of Records to National Instant Criminal Background Check System
				Sec. 601. Reports relating to submission of information to NICS.
				Sec. 602. Reauthorization of the National Criminal History Records Improvement Program.
				Sec. 603. Improvement of metrics and incentives.
				Sec. 604. Grants to States to improve coordination and automation of NICS record reporting.
				Sec. 605. Sharing of records by Federal departments and agencies with NICS.
			
 3.Statement of purposeThe purpose of this Act is to ensure the public safety and welfare of communities by promoting evidence-based approaches that will prevent the tragic toll of gun violence on families and communities. This purpose can be accomplished by—
 (1)strengthening and improving intervention efforts by increasing investments in programs designed to appropriately identify, respond to, treat, and mitigate future behavioral health crises;
 (2)prioritizing research on reducing the threat of gun violence to self or others and identifying further risk factors for violence, including gender, culture, substance abuse, and history of violence; and
 (3)restricting gun access by individuals found to be at an elevated risk of committing future acts of violence against self or others.
			IStrengthening and improving intervention efforts
			101.Mental health crisis assessment, prevention, and education grant program
 (a)DefinitionsFor purposes of this section, the following definitions shall apply: (1)Eligible EntityThe term eligible entity means a State, political subdivision of a State, or nonprofit private entity.
 (2)SecretaryThe term Secretary means the Secretary of Health and Human Services. (3)StateThe term State means each State of the United States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian tribe.
					(b)Establishment of Grant Program
 (1)EstablishmentThe Secretary shall establish a program to award grants to eligible entities to carry out the activities described in paragraph (2).
					(2)Use of Funds
 (A)In generalGrants under this section may be used to carry out programs that— (i)expand early invention and treatment services to improve access to mental health crisis assistance and address unmet mental health care needs;
 (ii)expand the continuum of services to address crisis intervention and crisis stabilization; (iii)reduce recidivism due to mental health crises and mitigate unnecessary expenditures by local law enforcement; and
 (iv)reduce unnecessary hospitalizations by appropriately utilizing community-based services and improving access to timely mental health crisis assistance.
 (B)Authorized activitiesThe programs described in subparagraph (A) may include any or all of the following activities: (i)Mental health crisis intervention and response training for law enforcement (to increase officers’ understanding and recognition of mental illnesses).
 (ii)Mobile support that provides field-based behavioral health assistance to law enforcement and members of the community and links individuals in crisis to appropriate services.
 (iii)School and community-based early intervention and prevention programs that provide mobile response, screening and assessment, training and education, and peer-based and family services.
 (3)ApplicationTo be considered for a grant under this section, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. At minimum, such application shall include a description of—
 (A)the activities to be funded with the grant; (B)community needs;
 (C)the population to be served; and (D)the interaction between the activities described in subparagraph (A) and public systems of health and mental health care, law enforcement, social services, and related assistance programs.
						(4)Selecting among applicants
 (A)In GeneralGrants shall be awarded to eligible entities on a competitive basis. (B)Selection CriteriaThe Secretary shall evaluate applicants based on such criteria as the Secretary determines to be appropriate, including the ability of an applicant to carry out the activities described in paragraph (2).
						(5)Reports
						(A)Annual Reports
 (i)Eligible EntitiesAs a condition of receiving a grant under this section, an eligible entity shall agree to submit a report to the Secretary, on an annual basis, describing the activities carried out with the grant and assessing the effectiveness of such activities.
 (ii)SecretaryThe Secretary shall, on an annual basis, and using the reports received under clause (i), report to Congress on the overall impact and effectiveness of the grant program under this section.
 (B)Final ReportNot later than January 15, 2024, the Secretary shall submit to Congress a final report that includes recommendations with respect to the feasibility and advisability of extending or expanding the grant program.
						(6)Collection of Data
 (A)In GeneralThe Secretary shall collect data on the grant program to determine its effectiveness in reducing the social impact of mental health crises and the feasibility and advisability of extending the grant program.
 (B)Manner of CollectionData described in subparagraph (A) shall be collected and analyzed using a scientific peer-reviewed system and valid and reliable results-based research methodologies.
						(c)Funding
 (1)Grant AmountA grant under this section shall be in an amount that is not more than $100,000 for each of fiscal years 2020 through 2024. Subject to the preceding sentence, the Secretary shall determine the amount of each grant.
 (2)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2020 though 2024.
					102.School-based mental health programs
 (a)Technical amendmentsThe second part G (relating to services provided through religious organizations) of title V of the Public Health Service Act (42 U.S.C. 290kk et seq.) is amended—
 (1)by redesignating such part as part J; and (2)by redesignating sections 581 through 584 as sections 596 through 596C, respectively.
 (b)School-Based mental health and children and violenceSection 581 of the Public Health Service Act (42 U.S.C. 290hh) is amended to read as follows:  581.School-based mental health and children and violence (a)In generalThe Secretary, in collaboration with the Secretary of Education and in consultation with the Attorney General, shall, directly or through grants, contracts, or cooperative agreements awarded to public entities and local education agencies, assist local communities and schools in applying a public health approach to mental health services both in schools and in the community. Such approach should provide comprehensive age-appropriate services and supports, be linguistically and culturally appropriate, be trauma-informed, and incorporate age-appropriate strategies of positive behavioral interventions and supports. A comprehensive school mental health program funded under this section shall assist children in dealing with trauma and violence.
 (b)ActivitiesUnder the program under subsection (a), the Secretary may— (1)provide financial support to enable local communities to implement a comprehensive culturally and linguistically appropriate, trauma-informed, and age-appropriate, school mental health program that incorporates positive behavioral interventions, client treatment, and supports to foster the health and development of children;
 (2)provide technical assistance to local communities with respect to the development of programs described in paragraph (1);
 (3)provide assistance to local communities in the development of policies to address child and adolescent trauma and mental health issues and violence when and if it occurs;
 (4)facilitate community partnerships among families, students, law enforcement agencies, education systems, mental health and substance use disorder service systems, family-based mental health service systems, welfare agencies, health care service systems (including physicians), faith-based programs, trauma networks, and other community-based systems; and
 (5)establish mechanisms for children and adolescents to report incidents of violence or plans by other children, adolescents, or adults to commit violence.
								(c)Requirements
 (1)In generalTo be eligible for a grant, contract, or cooperative agreement under subsection (a), an entity shall—
 (A)be a partnership between a local education agency and at least one community program or agency that is involved in mental health; and
 (B)submit an application, that is endorsed by all members of the partnership, that contains the assurances described in paragraph (2).
 (2)Required assurancesAn application under paragraph (1) shall contain assurances as follows: (A)That the applicant will ensure that, in carrying out activities under this section, the local educational agency involved will enter into a memorandum of understanding—
 (i)with at least one public or private mental health entity, health care entity, law enforcement or juvenile justice entity, child welfare agency, family-based mental health entity, family or family organization, trauma network, or other community-based entity; and
 (ii)that clearly states— (I)how school-employed mental health professionals (such as school psychologists, school counselors, and school social workers) will be utilized in the comprehensive school mental health program;
 (II)the responsibilities of each partner with respect to the activities to be carried out; (III)how each such partner will be accountable for carrying out such responsibilities; and
 (IV)the amount of non-Federal funding or in-kind contributions that each such partner will contribute in order to sustain the program.
 (B)That the comprehensive school-based mental health program carried out under this section supports the flexible use of funds to address—
 (i)the promotion of the social, emotional, mental, and behavioral health and wellness of all students in an environment that is conducive to learning;
 (ii)the reduction in the likelihood of at-risk students developing social, emotional, mental, and behavioral health problems, or substance use disorders;
 (iii)the early identification of social, emotional, mental, and behavioral problems, or substance use disorders and the provision of early intervention services;
 (iv)the treatment or referral for treatment of students with existing social, emotional, mental, and behavioral health problems, or substance use disorders; and
 (v)the development and implementation of programs to assist children in dealing with trauma and violence.
 (C)That the comprehensive school-based mental health program carried out under this section will provide for in-service training of all school personnel, including ancillary staff and volunteers, in—
 (i)the techniques and supports needed to identify early children with trauma histories and children with, or at risk of, mental illness;
 (ii)the use of referral mechanisms that effectively link such children to appropriate treatment and intervention services in the school and in the community and to follow-up when services are not available;
 (iii)strategies for promoting the social, emotional, mental, and behavioral health of all students; and (iv)strategies to increase the knowledge and skills of school and community leaders about the impact of trauma and violence and on the application of a public health approach to comprehensive school-based mental health programs.
 (D)That the comprehensive school-based mental health program carried out under this section will include comprehensive training for parents, siblings, and other family members of children with mental health disorders, and for concerned members of the community in—
 (i)the techniques and supports needed to identify early children with trauma histories, and children with, or at risk of, mental illness;
 (ii)the use of referral mechanisms that effectively link such children to appropriate treatment and intervention services in the school and in the community and follow-up when such services are not available; and
 (iii)strategies that promote a school-wide positive environment. (E)That the comprehensive school-based mental health program carried out under this section will demonstrate the measures to be taken to sustain the program after funding under this section terminates.
 (F)That the local education agency partnership involved is supported by the State educational and mental health system to ensure that the sustainability of the programs is established after funding under this section terminates.
 (G)That the comprehensive school-based mental health program carried out under this section will be based on trauma-informed and evidence-based practices.
 (H)That the comprehensive school-based mental health program carried out under this section will be coordinated with early intervening activities carried out under the Individuals with Disabilities Education Act.
 (I)That the comprehensive school-based mental health program carried out under this section will be trauma-informed and culturally and linguistically appropriate.
 (J)That the comprehensive school-based mental health program carried out under this section will include a broad needs assessment of youth who drop out of school due to policies of zero tolerance with respect to drugs, alcohol, or weapons and an inability to obtain appropriate services.
 (K)That the mental health services provided through the comprehensive school-based mental health program carried out under this section will be provided by qualified mental and behavioral health professionals who are certified or licensed by the State involved and practicing within their area of expertise.
 (3)CoordinatorAny entity that is a member of a partnership described in paragraph (1)(A) may serve as the coordinator of funding and activities under the grant if all members of the partnership agree.
 (4)Compliance with HIPAAA grantee under this section shall be deemed to be a covered entity for purposes of compliance with the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 with respect to any patient records developed through activities under the grant.
 (d)Geographical distributionThe Secretary shall ensure that grants, contracts, or cooperative agreements under subsection (a) will be distributed equitably among the regions of the country and among urban and rural areas.
 (e)Duration of awardsWith respect to a grant, contract, or cooperative agreement under subsection (a), the period during which payments under such an award will be made to the recipient shall be 6 years. An entity may receive only one award under this section, except that an entity that is providing services and supports on a regional basis may receive additional funding after the expiration of the preceding grant period.
							(f)Evaluation and measures of outcomes
 (1)Development of processThe Administrator shall develop a fiscally appropriate process for evaluating activities carried out under this section. Such process shall include—
 (A)the development of guidelines for the submission of program data by grant, contract, or cooperative agreement recipients;
 (B)the development of measures of outcomes (in accordance with paragraph (2)) to be applied by such recipients in evaluating programs carried out under this section; and
 (C)the submission of annual reports by such recipients concerning the effectiveness of programs carried out under this section.
									(2)Measures of outcomes
 (A)In generalThe Administrator shall develop measures of outcomes to be applied by recipients of assistance under this section, and the Administrator, in evaluating the effectiveness of programs carried out under this section. Such measures shall include student and family measures as provided for in subparagraph (B) and local educational measures as provided for under subparagraph (C).
 (B)Student and family measures of outcomesThe measures of outcomes developed under paragraph (1)(B) relating to students and families shall, with respect to activities carried out under a program under this section, at a minimum include provisions to evaluate whether the program is effective in—
 (i)improving social, emotional, mental, and behavioral health and wellness; (ii)increasing academic competency (as defined by the Secretary);
 (iii)reducing disruptive and aggressive behaviors; (iv)improving child functioning;
 (v)reducing substance use disorders; (vi)reducing suspensions, truancy, expulsions, and violence;
 (vii)increasing graduation rates (defined as the percentage of students who graduate from secondary school with a regular diploma in the standard number of years); and
 (viii)improving access to care for mental health disorders. (C)Local educational outcomesThe outcome measures developed under paragraph (1)(B) relating to local educational systems shall, with respect to activities carried out under a program under this section, at a minimum include provisions to evaluate—
 (i)the effectiveness of comprehensive school mental health programs established under this section; (ii)the effectiveness of formal partnership linkages among child and family serving institutions, community support systems, and the educational system;
 (iii)the progress made in sustaining the program once funding under the grant has expired; (iv)the effectiveness of training and professional development programs for all school personnel that incorporate indicators that measure cultural and linguistic competencies under the program in a manner that incorporates appropriate cultural and linguistic training;
 (v)the improvement in perception of a safe and supportive learning environment among school staff, students, and parents;
 (vi)the improvement in case-finding of students in need of more intensive services and referral of identified students to early intervention and clinical services;
 (vii)the improvement in the immediate availability of clinical assessment and treatment services within the context of the local community to students posing a danger to themselves or others;
 (viii)the increased successful matriculation to postsecondary school; and (ix)reduced referrals to juvenile justice.
 (3)Submission of annual dataAn entity that receives a grant, contract, or cooperative agreement under this section shall annually submit to the Administrator a report that includes data to evaluate the success of the program carried out by the entity based on whether such program is achieving the purposes of the program. Such reports shall utilize the measures of outcomes under paragraph (2) in a reasonable manner to demonstrate the progress of the program in achieving such purposes.
 (4)Evaluation by AdministratorBased on the data submitted under paragraph (3), the Administrator shall annually submit to Congress a report concerning the results and effectiveness of the programs carried out with assistance received under this section.
 (5)LimitationA grantee shall use not to exceed 10 percent of amounts received under a grant under this section to carry out evaluation activities under this subsection.
 (g)Information and educationThe Secretary shall establish comprehensive information and education programs to disseminate the findings of the knowledge development and application under this section to the general public and to health care professionals.
							(h)Amount of grants and authorization of appropriations
 (1)Amount of grantsA grant under this section shall be in an amount that is not more than $1,000,000 for each of grant years 2020 though 2024. The Secretary shall determine the amount of each such grant based on the population of children up to age 21 of the area to be served under the grant.
 (2)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $200,000,000 for each of fiscal years 2020 though 2024..
 (c)Conforming amendmentPart G of title V of the Public Health Service Act (42 U.S.C. 290hh et seq.), as amended by this section, is further amended by striking the part heading and inserting the following:
					
						GSchool-based mental health.
 103.High utilizersSection 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10651) is amended—
 (1)by redesignating subsections (m) through (o) as subsections (n) through (p), respectively; and (2)by inserting after subsection (l) the following:
					
						(m)Demonstration Grants Responding to High Utilizers
 (1)DefinitionIn this subsection, the term ‘high utilizer’ means an individual who— (A)manifests obvious signs of mental illness or has been diagnosed by a qualified mental health professional as having a mental illness; and
 (B)consumes a significantly disproportionate quantity of public resources, such as emergency, housing, judicial, corrections, and law enforcement services.
								(2)Demonstration grants responding to high utilizers
 (A)In generalThe Attorney General may award not more than 6 grants per year under this subsection to applicants for the purpose of reducing the use of public services by high utilizers.
 (B)Use of grantsA recipient of a grant awarded under this subsection may use the grant— (i)to develop or support multidisciplinary teams that coordinate, implement, and administer community-based crisis responses and long-term plans for high utilizers;
 (ii)to provide training on how to respond appropriately to the unique issues involving high utilizers for public service personnel, including criminal justice, mental health, substance abuse, emergency room, healthcare, law enforcement, corrections, and housing personnel;
 (iii)to develop or support alternatives to hospital and jail admissions for high utilizers that provide treatment, stabilization, and other appropriate supports in the least restrictive, yet appropriate, environment; or
 (iv)to develop protocols and systems among law enforcement, mental health, substance abuse, housing, corrections, and emergency medical service operations to provide coordinated assistance to high utilizers.
 (C)ReportNot later than the last day of the first year following the fiscal year in which a grant is awarded under this subsection, the recipient of the grant shall submit to the Attorney General a report that—
 (i)measures the performance of the grant recipient in reducing the use of public services by high utilizers; and
 (ii)provides a model set of practices, systems, or procedures that other jurisdictions can adopt to reduce the use of public services by high utilizers..
				IIImproving research on violence
			201.Research with respect to violence
 (a)In generalThe Secretary of Health and Human Services, in consultation with the Director of the National Institutes of Health, shall expand and intensify research on self-directed and other-directed violence associated with mental illness and substance abuse disorders.
 (b)Limitations on authorization of appropriationsTo carry out subsection (a), there are authorized to be appropriated $100,000,000 without fiscal year limitation, which is authorized to remain available until expended.
				IIIUnderstanding the epidemic of gun violence
 301.National violent death reporting systemThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall improve the National Violent Death Reporting System, as authorized by title III of the Public Health Service Act (42 U.S.C. 241 et seq.), particularly through the expansion of the application of such system to include the 50 States. Participation in the system by the States shall be voluntary.
			302.Reaffirming Centers for Disease Control and Prevention’s authority
 (a)In generalSection 391 of the Public Health Service Act (42 U.S.C. 280b) is amended— (1)in subsection (a)(1), by striking research relating to the causes, mechanisms, prevention, diagnosis, treatment of injuries, and rehabilitation from injuries; and inserting
						
 research, including data collection, relating to—(A)the causes, mechanisms, prevention, diagnosis, and treatment of injuries, including with respect to gun violence; and
 (B)rehabilitation from such injuries;; and (2)by adding at the end the following new subsection:
						
 (c)No advocacy or promotion of gun controlNothing in this section shall be construed to— (1)authorize the Secretary to give assistance, make grants, or enter into cooperative agreements or contracts for the purpose of advocating or promoting gun control; or
 (2)permit a recipient of any assistance, grant, cooperative agreement, or contract under this section to use such assistance, grant, agreement, or contract for the purpose of advocating or promoting gun control..
 (b)Authorization of appropriationsSection 394A of the Public Health Service Act (42 U.S.C. 280b–3) is amended by striking authorized to be appropriated and all that follows through the end and inserting the following: authorized to be appropriated such sums as may be necessary for each of fiscal years 2020 though 2024..
 303.Protecting confidential doctor-patient relationshipSection 2717(c) of the Public Health Service Act (42 U.S.C. 300gg–17(c)) is amended by adding at the end the following new paragraph:
				
 (6)Rule of constructionNotwithstanding the previous provisions of this subsection, none of the authorities provided to the Secretary under this subsection, Public Law 111–148, or an amendment made by such Public Law shall be construed to prohibit a physician or other health care provider from—
 (A)asking a patient about the ownership, possession, use, or storage of a firearm or ammunition in the home of such patient;
 (B)speaking to a patient about gun safety; or (C)reporting to the authorities a patient’s threat of violence..
			IVEnsuring safe communities
			401.Ban on firearm possession by person committed involuntarily to mental institution on an outpatient
 basisSubsections (d)(4) and (g)(4) of section 922 of title 18, United States Code, are each amended by inserting on an involuntary inpatient or involuntary outpatient basis before the semicolon.
 402.Grant program regarding firearmsSection 506(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10157(b)) is amended—
 (1)by striking 1 or more States or units of local government, for 1 or more of the purposes specified in section 501, pursuant to his determination that the same is necessary;
 (2)by inserting before paragraph (1) the following:  (1)one or more States or units of local government, for one or more of the purposes specified in section 501, pursuant to his determination that the same is necessary—;
 (3)by redesignating the second paragraph (1) as subparagraph (A); (4)in paragraph (2)—
 (A)by striking the period at the end and inserting ; or; and (B)by redesignating paragraph (2) as subparagraph (B); and
 (5)by adding at the end the following:  (2)one or more States, if that State has demonstrated, in the determination of the Attorney General, that the State has adopted policies, procedures, protocols, laws or regulations pertaining to the possession or transfer of firearms or ammunition that—
							(A)
 (i)give State and local law enforcement the authority, to the extent allowable under Federal laws and the United States Constitution, to seize firearms or ammunition from an individual pursuant to a warrant, where there is probable cause to believe that the individual in possession of such firearms or ammunition poses an elevated risk of harm to himself or herself or to another individual, which may be determined by considering whether the individual has caused harm to himself or herself or another individual, has detailed plans to cause harm to himself or herself or another individual, has a history of substance abuse, or lacks impulse control; and
 (ii)provide that not later than 14 days after such a seizure, an individual from whom a firearm or ammunition was so seized shall be given an opportunity to contest such seizure in court, and any firearm or ammunition so seized shall be returned to the individual, unless a State or local law enforcement officer demonstrates in court by a preponderance of the evidence that the individual from whom a firearm or ammunition was seized poses an elevated risk of harm to himself or herself or to another individual; or
 (B)temporarily prohibit an individual who has been involuntarily hospitalized for a period of not less than 48 hours for mental illness on an emergency basis, from possessing a firearm or ammunition;.
				403.Notification of State and local law enforcement authorities of attempt to purchase firearm by
			 ineligible person
 (a)In generalThe Attorney General shall establish a system for the prompt notification of the relevant State and local enforcement agencies when the National Instant Criminal Background Check System established under section 103 of the Brady Handgun Violence Prevention Act notifies a licensed dealer that the information available to the system indicates that the possession of a firearm by an individual attempting to obtain a firearm from the licensed dealer would violate subsection (g) or (n) of section 922 of title 18, United States Code, or State law, except when it is determined, on a case-by-case basis, that law enforcement purposes would best be served by not providing such a notice.
 (b)DefinitionsIn this section, the terms firearm and licensed dealer shall have the meanings given such terms in section 921(a) of title 18, United States Code. VRestoration 501.Federal agency relief programSection 101(c) of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40911) is amended—
 (1)in paragraph (2)(A)(i), by inserting after imposed by such subsections the following: if such person is a person described in subparagraph (C) and submits the opinion (and records and information supporting the opinion) of a psychiatrist, a clinical psychologist, or a licensed or qualified mental health professional who can provide adequate information who has personally evaluated the person; and
 (2)by adding at the end of paragraph (2) the following:  (C)Person describedA person is described in this subparagraph if, beginning not earlier than 1 year after the person is subject to the disabilities imposed by subsection (d)(4) or (g)(4) of section 922 of title 18, United States Code, and after affording the Federal department or agency the opportunity to request an additional evaluation, by a psychiatrist, a clinical psychologist, or a licensed or qualified mental health professional who can provide adequate information appointed by the department or agency, the department or agency determines by a preponderance of the evidence received that—
 (i)the person no longer manifests the symptoms of mental disorder that resulted in that person’s adjudication as ineligible due to disqualifying mental status or involuntary commitment or that otherwise significantly elevate the risk of harm to self or others;
 (ii)the person has adhered consistently to any prescribed treatment for a substantial period of time preceding the date of the application and has expressed a willingness to continue treatment under an appropriate mental health professional;
 (iii)if ongoing treatment is required, that adherence to that treatment is likely to minimize the risk that the person will revert to a mental state that would present a danger to self or others; and
 (iv)the granting of the relief would not be contrary to the public interest.. 502.State relief programs (a)In generalSection 105 of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40915) is amended—
 (1)in subsection (a)(2), by striking if the circumstances and all that follows through public interest and inserting beginning not earlier than 1 year after the person is first adjudicated as described in subsection (g)(4) of section 922 of title 18, United States Code, if the person submits the opinion (and records and information supporting the opinion) of a psychiatrist, a clinical psychologist, or a licensed or qualified mental health professional who can provide adequate information who has personally evaluated the person, and after affording the State the opportunity to request an additional evaluation, by a psychiatrist, clinical psychologist, or other licensed or qualified mental health professional who can provide adequate information appointed by the court, board, commission, or other lawful authority, only if the court, board, commission, or other lawful authority determines by a preponderance of the evidence received that the person is a person described in subsection (c); and
 (2)by adding at the end the following:  (c)Eligible person describedA person described in this subsection is any person who submits with the application for relief under subsection (a)(1), the opinion (and records and information supporting the opinion) of a psychiatrist, a clinical psychologist, or a licensed or qualified mental health professional who can provide adequate information who has personally evaluated the petitioner and which attests that—
 (1)the person no longer manifests the symptoms of disqualifying mental status that resulted in that person’s adjudication as ineligible due to disqualifying mental status or involuntary commitment;
 (2)the person appears to have adhered consistently to any prescribed treatment for a substantial period of time preceding the date of the application and has expressed a willingness to continue treatment under an appropriate mental health professional;
 (3)if ongoing treatment is required, that adherence to that treatment is likely to minimize the risk that the person will revert to a mental state that would present a danger to self or others; and
 (4)the granting of the relief would not be contrary to the public interest. (d)DefinitionsThe Attorney General may, by rule, define terms used in this section to ensure conformity with Federal programs providing relief from disabilities imposed under subsections (d) and (g) of section 922 of title 18, United States Code..
 (b)Transition ruleThe amendment made by subsection (a) shall apply only beginning on the date that is 5 years after the date of enactment of this Act, in the case of any State that has a program described in section 105 of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40915) in effect on the date of enactment of this Act.
				503.Ineligibility due to disqualifying mental status
 (a)Section 922(d)(4) of title 18, United States Code, is amended by striking adjudicated as a mental defective and inserting adjudicated as ineligible due to disqualifying mental status. (b)Section 922(g)(4) of title 18, United States Code, is amended by striking adjudicated as a mental defective and inserting adjudicated as ineligible due to disqualifying mental status.
 (c)Section 922(s)(3)(B)(iv) of title 18, United States Code, is amended by striking adjudicated as a mental defective and inserting adjudicated as ineligible due to disqualifying mental status. (d)Section 175b(d)(2)(F) of title 18, United States Code, is amended by striking adjudicated as a mental defective and inserting adjudicated as ineligible due to disqualifying mental status.
 (e)Section 842(d)(6) of title 18, United States Code, is amended by striking adjudicated a mental defective and inserting adjudicated as ineligible due to disqualifying mental status. (f)Section 842(i)(4) of title 18, United States Code, is amended by striking adjudicated as a mental defective and inserting adjudicated as ineligible due to disqualifying mental status.
 (g)Section 3(2) of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40903) is amended by striking adjudicated as a mental defective and inserting adjudicated as ineligible due to disqualifying mental status.
 (h)Section 101(b)(2)(C)(ii) of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40911) is amended by striking adjudicated as a mental defective and inserting adjudicated as ineligible due to disqualifying mental status.
 (i)Section 101(c)(1)(C) of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40911) is amended by striking adjudicated as a mental defective and inserting adjudicated as ineligible due to disqualifying mental status.
 (j)Section 101(c)(3) of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40911) is amended in the matter preceding subparagraph (A), by striking adjudicate a person as a mental defective and inserting adjudicate a person as ineligible due to disqualifying mental status.
 (k)Section 101(c)(3)(A) of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40911) is amended by striking adjudicate the person as a mental defective, and inserting adjudicate the person as ineligible due to disqualifying mental status.
 (l)Section 102(b)(1)(C)(iv) of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40912) is amended by striking adjudicated as a mental defective and inserting adjudicated as ineligible due to disqualifying mental status.
				VISubmission of Records to National Instant Criminal Background Check System
 601.Reports relating to submission of information to NICSSection 201 of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40931) is amended— (1)by amending subsection (b) to read as follows:
					
						(b)Report on persons prohibited from obtaining firearms as a result of a conviction of a misdemeanor
 crime of domestic violenceNot later than January 31 of each year, the Director shall submit to Congress a report containing the number of persons reported by each State to the National Instant Criminal Background Check System who are prohibited from possessing or receiving a firearm under section 922(g)(9) of title 18, United States Code.;
 (2)by redesignating subsection (d) as (e); and (3)by inserting after subsection (c) the following:
					
						(d)Report on promising practices
 (1)In generalNot later than 180 days after the date of enactment of the Safer Communities Act of 2019, and annually thereafter, the Director shall submit to Congress and to each State participating in the National Criminal History Improvement Program, a report of the practices of the States that the Director considers to be promising practices.
 (2)Promising practice definedFor purposes of this subsection, the term promising practice means a program, activity, or strategy of a State regarding the collection, maintenance, automation, and transmittal of information relevant to determining whether a person is prohibited from possessing or receiving a firearm by Federal or State law, by the State or any other agency, or any other records relevant to the National Instant Criminal Background Check System, that the Director determines—
 (A)has been used by a State or other agency to successfully increase or expand its ability to collect, maintain, automate, and transmit the information described in the matter preceding this subparagraph;
 (B)shows promise in its early stages of becoming a best practice under subsection (c), with long-term sustainable impact; and
 (C)may be replicated by other States or agencies.. 602.Reauthorization of the National Criminal History Records Improvement ProgramSection 106(b) of Public Law 103–159 (34 U.S.C. 40302) is amended—
 (1)in paragraph (1), in the matter preceding subparagraph (A), by striking Fix NICS Act of 2018 and inserting Safer Communities Act of 2019; and (2)by striking paragraph (2) and inserting the following:
					
 (2)Authorization of appropriationsThere are authorized to be appropriated for grants under this subsection $100,000,000 for each of fiscal years 2020 though 2024..
 603.Improvement of metrics and incentivesSection 102(b) of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40912) is amended to read as follows:
				
					(b)Implementation plan
 (1)In generalNot later than 1 year after the date of enactment of the Safer Communities Act of 2019, the Attorney General, in coordination with the States, shall establish for each State or Indian Tribal government applying for a grant under section 103 a 4-year implementation plan to ensure maximum coordination and automation of the reporting of records or making records available to the National Instant Criminal Background Check System.
 (2)Benchmark requirementsEach 4-year plan established under paragraph (1) shall include annual benchmarks, including both qualitative goals and quantitative measures, to assess implementation of the 4-year plan.
						(3)Penalties for non-compliance
 (A)In generalDuring the 4-year period covered by a 4-year plan established under paragraph (1), the Attorney General shall withhold—
 (i)10 percent of the amount that would otherwise be allocated to a State under section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10156) if the State does not meet the benchmark established under paragraph (2) for the first year in the 4-year period;
 (ii)11 percent of the amount that would otherwise be allocated to a State under section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10156) if the State does not meet the benchmark established under paragraph (2) for the second year in the 4-year period;
 (iii)13 percent of the amount that would otherwise be allocated to a State under section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10156) if the State does not meet the benchmark established under paragraph (2) for the third year in the 4-year period; and
 (iv)15 percent of the amount that would otherwise be allocated to a State under section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10156) if the State does not meet the benchmark established under paragraph (2) for the fourth year in the 4-year period.
 (B)Failure to establish a planA State that fails to establish a plan under paragraph (1) shall be treated as having not met any benchmark established under paragraph (2)..
			604.Grants to States to improve coordination and automation of NICS record reporting
 (a)In generalThe NICS Improvement Amendments Act of 2007 (34 U.S.C. 40901 et seq.) is amended— (1)by striking section 103 and inserting the following:
						
							103.Grants to States for improvement of coordination and automation of NICS record reporting
 (a)AuthorizationFrom amounts made available to carry out this section, the Attorney General shall make grants to States, Indian Tribal governments, and State court systems, in a manner consistent with the National Criminal History Improvement Program and consistent with State plans for integration, automation, and accessibility of criminal history records, for use by the State, or units of local government of the State, Indian Tribal government, or State court system to improve the automation and transmittal of mental health records and criminal history dispositions, records relevant to determining whether a person has been convicted of a misdemeanor crime of domestic violence, court orders, and mental health adjudications or commitments to Federal and State record repositories in accordance with section 102 and the National Criminal History Improvement Program.
 (b)Use of grant amountsGrants awarded to States, Indian Tribal governments, or State court systems under this section may only be used to—
 (1)carry out, as necessary, assessments of the capabilities of the courts of the State or Indian Tribal government for the automation and transmission of arrest and conviction records, court orders, and mental health adjudications or commitments to Federal and State record repositories;
 (2)implement policies, systems, and procedures for the automation and transmission of arrest and conviction records, court orders, and mental health adjudications or commitments to Federal and State record repositories;
 (3)create electronic systems that provide accurate and up-to-date information which is directly related to checks under the National Instant Criminal Background Check System, including court disposition and corrections records;
 (4)assist States or Indian Tribal governments in establishing or enhancing their own capacities to perform background checks using the National Instant Criminal Background Check System; and
 (5)develop and maintain the relief from disabilities program in accordance with section 105. (c)Eligibility (1)In generalTo be eligible for a grant under this section, a State, Indian Tribal government, or State court system shall certify, to the satisfaction of the Attorney General, that the State, Indian Tribal government, or State court system—
 (A)is not prohibited by State law or court order from submitting mental health records to the National Instant Criminal Background Check System; and
 (B)subject to paragraph (2), has implemented a relief from disabilities program in accordance with section 105.
 (2)Relief from disabilities programFor purposes of obtaining a grant under this section, a State, Indian Tribal government, or State court system shall not be required to meet the eligibility requirement described in paragraph (1)(B) until the date that is 2 years after the date of enactment of the Safer Communities Act of 2019.
									(d)Federal share
 (1)Studies, assessments, non-material activitiesThe Federal share of a study, assessment, creation of a task force, or other non-material activity, as determined by the Attorney General, carried out with a grant under this section shall be not more than 25 percent.
 (2)Infrastructure or system developmentThe Federal share of an activity involving infrastructure or system development, including labor-related costs, for the purpose of improving State or Indian Tribal government record reporting to the National Instant Criminal Background Check System carried out with a grant under this section may amount to 100 percent of the cost of the activity.
 (e)Grants to indian tribesUp to 5 percent of the grant funding available under this section may be reserved for Indian Tribal governments for use by Indian Tribal judicial systems.
 (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2020 though 2023.;
 (2)by striking title III; and (3)in section 401(b), by inserting after of this Act the following: and 18 months after the date of enactment of the Safer Communities Act of 2019.
 (b)Technical and conforming amendmentThe table of sections in section 1(b) of the NICS Improvement Amendments Act of 2007 is amended by striking the item relating to section 103 and inserting the following:
					
						
							Sec. 103. Grants to States for improvement of coordination and automation of NICS record reporting..
 605.Sharing of records by Federal departments and agencies with NICSSection 101(b) of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40911) is amended— (1)in paragraph (2)—
 (A)in subparagraph (B), by striking and at the end; (B)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (C)by inserting at the end the following:  (D)not later than 180 days after the date of the enactment of the Safer Communities Act of 2019, and annually thereafter, submit a report to Congress on the compliance of the heads of Federal departments and agencies with the requirements of paragraphs (1) and (3).; and
 (2)by adding at the end the following:  (3)Other Federal departments and agenciesThe head of each Federal department or agency in possession of records which are relevant to a determination of whether a person is disqualified from possessing or receiving a firearm under subsection (g) or (n) of section 922 of title 18, United States Code, shall make available to the Attorney General, such records, updated not less than quarterly, for use in the background checks performed by the National Instant Criminal Background Check System..
				